Exhibit 2.1 EXECUTION VERSION AGREEMENT AND PLAN OF MERGER among NATIONAL HOLDINGS CORPORATION, NATIONAL ACQUISITION CORP., and GILMAN CIOCIA, INC. Dated as of June 20, 2013 ARTICLE 1 THE MERGER 1 Section 1.1 The Merger 1 Section 1.2 Closing; Effective Time 1 Section 1.3 Effects of the Merger 2 Section 1.4 Certificate of Incorporation; Bylaws 2 Section 1.5 Directors and Officers 2 Section 1.6 Company Stock Options and Warrants 2 Section 1.7 Adjustments to Exchange Ratios and Share Amounts 3 ARTICLE 2 EFFECT OF THE MERGER ON THE CAPITAL STOCK OF THE CONSTITUENT CORPORATIONS 3 Section 2.1 Conversion of Securities 3 Section 2.2 Surrender of Shares 4 Section 2.3 [Reserved] 5 Section 2.4 Dissenting Shares 5 Section 2.5 Fractional Shares 6 Section 2.6 Performance of Merger Sub 6 ARTICLE 3 REPRESENTATIONS AND WARRANTIES OF THE COMPANY 6 Section 3.1 Organization and Qualification 6 Section 3.2 Certificate of Incorporation and Bylaws 7 Section 3.3 Capitalization 7 Section 3.4 Authority 8 Section 3.5 No Conflict; Required Filings and Consents 9 Section 3.6 Compliance 10 Section 3.7 SEC Filings; Financial Statements 11 Section 3.8 Absence of Certain Changes or Events 13 Section 3.9 Absence of Litigation 13 Section 3.10 Employee Benefit Plans 14 Section 3.11 Labor and Employment Matters 16 Section 3.12 Insurance 17 Section 3.13 Properties 17 Section 3.14 Tax Matters 17 Section 3.15 Information Supplied 19 Section 3.16 Opinion of Financial Advisors 19 Section 3.17 Brokers 19 Section 3.18 Takeover Statutes 19 Section 3.19 Intellectual Property 20 Section 3.20 Contracts 20 Section 3.21 Affiliate Transactions 21 Section 3.22 Service Liability 21 Section 3.23 Broker-Dealer Matters 21 ARTICLE 4 REPRESENTATIONS AND WARRANTIES OF PARENT AND MERGER SUB 23 Section 4.1 Organization 23 Section 4.2 Certificate of Incorporation and Bylaws 24 Section 4.3 Capitalization 24 Section 4.4 Authority 25 Section 4.5 No Conflict; Required Filings and Consents 26 Section 4.6 Compliance 26 Section 4.7 SEC Filings; Financial Statements 28 Section 4.8 Absence of Certain Changes or Events 29 Section 4.9 Absence of Litigation 29 Section 4.10 Insurance 30 Section 4.11 Information Supplied 30 Section 4.12 Brokers 30 Section 4.13 Operations of Merger Sub 30 Section 4.14 Contracts 31 Section 4.15 Affiliate Transactions 31 Section 4.16 Takeover Statute 31 Section 4.17 Service Liability 32 Section 4.18 Broker-Dealer Matters 32 Section 4.19 Ownership of Shares 33 Section 4.20 Availability of Shares 33 ARTICLE 5 CONDUCT OF BUSINESS PENDING THE MERGER 34 Section 5.1 Conduct of Business of the Company Pending the Merger 34 ARTICLE 6 ADDITIONAL AGREEMENTS 36 Section 6.1 Company Stockholders Meeting 36 Section 6.2 Regulatory Matters 36 Section 6.3 Access to Company Information; Confidentiality 37 Section 6.4 Acquisition Proposals 38 Section 6.5 Directors’ and Officers’ Indemnification and Insurance 40 Section 6.6 Further Action; Efforts 41 Section 6.7 Public Announcements 42 Section 6.8 Notification 43 Section 6.9 Transfer Taxes 43 Section 6.10 Anti-Takeover Statute 43 Section 6.11 Conduct of Parent and Merger Sub Pending the Merger 43 Section 6.12 Indebtedness 44 Section 6.13 Certain Fees and Expenses 44 ARTICLE 7 CONDITIONS OF MERGER 45 Section 7.1 Conditions to Obligation of Each Party to Effect the Merger 45 Section 7.2 Conditions to Obligations of Parent and Merger Sub 45 Section 7.3 Conditions to Obligations of the Company 46 ARTICLE 8 TERMINATION, AMENDMENT AND WAIVER 47 Section 8.1 Termination 47 Section 8.2 Effect of Termination 48 Section 8.3 Fees and Expenses 48 Section 8.4 Amendment 49 Section 8.5 Waiver 49 ARTICLE 9 GENERAL PROVISIONS 49 Section 9.1 Non-Survival of Representations, Warranties, Covenants and Agreements 49 Section 9.2 Notices 49 Section 9.3 Certain Definitions 50 Section 9.4 Severability 52 Section 9.5 Entire Agreement; Assignment 52 Section 9.6 Parties in Interest 52 Section 9.7 Governing Law 53 Section 9.8 Headings 53 Section 9.9 Counterparts 53 Section 9.10 Specific Performance; Jurisdiction 53 Section 9.11 Interpretation 53 Section 9.12 Waiver of Jury Trial 54 Acquisition Agreement 40 Acquisition Proposal 39 Action 41 Adverse Recommendation Change 40 Agreement 1 Alternative Acqusition Agreement 49 APB 51 Assumed Indebtness 45 Authorizations 11 Book-Entry Shares 4 Business Day 51 Bylaws 7 Certificate 3 Certificate of Incorporation 7 Certificate of Merger 2 Closing 1 Closing Date 1 Code 51 Common Exchange Ratio 3 Company 1 Company Affiliate 21 Company Board Approval 9 Company Borker-Dealer 22 Company Common Stock 3 Company Contract 9 Company Employees 14 Company Intellectual Property Rights 20 Company Form BD 23 Company Leased Property 17 Company Material Adverse Effect 7 Company Material Contract 21 Company Plan 14 Company Preferred Stock 7 Company Proceedings 13 Company Required Consents 10 Company Requisite Vote 8 Company Schedule of Exceptions 6 Company SEC Reports 11 Company Securities 11 Company Stock Plan 7 Company Stockholders 3 Company Stockholders Meeting 37 Confidentiality Agreement 38 Contract 51 Control 51 Costs 41 DGCL 1 Difference 45 Dissenting Shares 5 Effective Time 2 ERISA 14 Exchange Agent 51 Exchange Fund 4 FASB 52 Financial Advisor 19 FINRA 23 GAAP 52 Governmental Body 52 Indemnified Parties 41 Intellectual Property 20 IRS 14 Knowledge 52 Law 9 Liens 20 Merger 1 Merger Consideration 3 Merger Recommendation 9 Merger Sub 1 NLRB 16 Notice of Superior Proposal 40 Parent 1 Parent Affiliate 31 Parent Common Stock 3 Parent Foreign Broker-Dealer 32 Parent Form BD 33 Parent Material Adverse Effect 24 Parent Material Contract 1 Parent Material Adverse Effect 24 Parent Preferred Stock 1 Parent Proceedings 30 Parent Required Consents 27 Parent Schedule of Exceptions 23 Parent SEC Reports 28 Parent Securities 25 Parent Stock Plan 25 Person 52 Proper Delivery 4 Proxy Statement/Prospectus 10 Rule 1017 Application 37 Proper Delivery 4 S-4 10 SEC 9 Securities Act 52 SRO 52 Subsidiary 52 Superior Proposal 39 Surviving Corporation 1 Tax 52 Tax Group 52 Tax Returns 52 Taxes 52 Termination Date 48 Termination Fee 49 Transfer Taxes 43 Voting Agreement Stockholders 1 Voting Stockholders 1 AGREEMENT AND PLAN OF MERGER AGREEMENT AND PLAN OF MERGER, dated as of June 20, 2013 (this “ Agreement" ), by and among National Holdings Corporation, a Delaware corporation (“ Parent “), National Acquisition Corp., a Delaware corporation and a direct wholly-owned Subsidiary of Parent (“ Merger Sub “), and Gilman Ciocia, Inc., a Delaware corporation (the “ Company “). WHEREAS, the Boards of Directors of Parent, Merger Sub and the Company have each approved this Agreement and the merger of Merger Sub with and into the Company (the “ Merger ”), in accordance with the General Corporation Law of the State of Delaware, as amended (the “
